Citation Nr: 1435247	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-30 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In May 2013, the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.

While the disability claimed by the Veteran is PTSD, claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  Thus, the Veteran's claim also encompasses his diagnoses of depressive disorder, anxiety disorder, and major depression without psychotic symptoms.

Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence. 

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record.  Specifically, in his April 2011 notice of disagreement, the Veteran stated that he had to stop work due to psychiatric symptoms.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's PTSD had its onset in service.

CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 and Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Veteran has been diagnosed with multiple psychiatric disorders, he testified that a grant of service connection for PTSD would satisfy his appeal.  This grant of service connection for PTSD represents a complete grant of the benefit sought on appeal; thus, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

The Veteran's PTSD claim is predicated on multiple stressors, including a reported history of in-service personal assault.  VA regulations provide that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his PTSD is due to several in-service stressors.  One stressor was being cruelly harassed by fellow airmen as a result of his cold injury symptoms.  The Veteran was eventually medically discharged for pruritic and urticarial rashes due to cold injuries and this disability is now service-connected.  

The Veteran's service treatment and personnel records clearly show that he suffered from a severe reaction to cold multiple times, resulting in rashes and passing out on the wing of an airplane.  He was treated with Benadryl and assigned light duty.  The Veteran is competent to report a history of being harassed by fellow airmen for being on light duty and sleeping excessively due to the Benadryl.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Further, in its capacity as finder of fact, the Board finds that the Veteran's report of a stressor is credible, as it is internally consistent and consistent with the medical evidence of record.  38 U.S.C.A. § 1154(a); Caluza.

Moreover, medical opinion evidence may corroborate a personal assault stressor.  38 C.F.R. § 3.304(f)(5).  VA treatment records show that the Veteran was first diagnosed with PTSD by his treating VA psychiatrist in June 2010.  That psychiatrist has treated the Veteran since his diagnosis and found his report of in service personal assault to be credible.  Menegassi.  In light of the lay and medical evidence, the Board finds the Veteran's report of an in-service stressor credible and corroborated.

Finally, the VA psychiatrist connected the Veteran's PTSD to his in-service stressor.  Specifically, she stated in a July 2010 letter that the Veteran "carries a diagnosis of PTSD due to events that occurred when he was in the service."  She elaborated on this opinion in a report dated May 2013 that includes a thorough PTSD Assessment.  "The Veteran pas[sed] out on the wing of a jet.  This resulted in physical ailment and severe taunting and bullying by fellow airmen."  She found that this traumatic event was sufficient to meet the criteria for a PTSD stressor.  There is no evidence of record in conflict with this medical opinion.  As such, service connection for PTSD is warranted.  


ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


